Citation Nr: 0734520	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-40 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

1.  Entitlement to service connection for a claimed left knee 
disorder.  

2.  Entitlement to service connection for a claimed right hip 
disorder.  

3.  Entitlement to a rating in excess of 40 percent for the 
service-connected low back strain.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty in June and July 1986 and 
from October 1989 to July 1992.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the RO.  

The matters of service connection for a right hip disorder 
and an increased rating for the service-connected low back 
disability are addressed in the REMAND portion of this 
document and being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings referable to a left knee disorder in service or for 
several years thereafter.  

2.  The currently demonstrated left knee degenerative joint 
disease is not shown to have caused or aggravated by the 
service-connected right foot disability manifested by the 
residuals of a bunionectomy with degenerative changes.  



CONCLUSION OF LAW

The veteran's left knee disability including any manifested 
by degenerative joint disease, is not due to disease or 
injury that was incurred in or aggravated by service; nor may 
arthritis be presumed to have been incurred therein; nor is 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 101(22)-(23),1101, 1110, 1112, 
1113, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.6(c)-(d), 
3.159, 3.303,3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of her claim of 
service connection for a left knee disorder.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1).  As part of that notice, VA must inform 
the claimant of the information and evidence she is expected 
to provide, as well as the information and evidence VA will 
seek to obtain on her behalf.  In addition, VA must advise a 
claimant to provide any additional evidence in her possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121.  

In September 2003, the RO provided timely notice to the 
veteran regarding what information and evidence is needed to 
substantiate service connection claims, as well as specifying 
what information and evidence must be submitted by her, what 
information and evidence will be obtained by VA, and the need 
for her to advise VA of or submit any further evidence that 
pertains to her claims.  

In April and August 2006, the RO also provided the veteran 
information about disability ratings and effective dates.  On 
the latter occasion, specifically, the RO notified the 
veteran that once service connection for a particular 
disability had been established, a disability rating would be 
assigned in accordance with the criteria set forth in the VA 
schedule for evaluating disabilities.  38 C.F.R. Part 4.  

The RO also notified the veteran that an effective date for 
the award of benefits would be assigned based, generally, on 
the date of the receipt of the claim for benefits or when the 
evidence showed a level of disability that supported a 
certain rating under the rating schedule.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the notice of the information and evidence necessary 
to establish an assigned rating was not provided to the 
veteran at the time she filed her claims of service 
connection, she was not prejudiced.  Indeed, she and her 
representative submitted additional argument with respect to 
her claims, and the Board obtained an opinion from a VA 
medical expert who had not previously evaluated the veteran's 
claims file.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
information and evidence necessary to support her claim for 
service connection for left knee disability.  Indeed, it 
appears that all relevant evidence identified by the veteran 
has been obtained and associated with the claims folder.  

The veteran has not identified any further outstanding 
evidence (that has not been sought by VA), which could be 
used to support her either of her claims.  As such, the 
record has been fully developed, and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence she should submit 
to substantiate her claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of her claim of service connection.  See, e.g., Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (development that would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant are to be 
avoided).  


II.  Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

For certain disabilities, such as arthritis, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Such a presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307.  

The veteran asserts that her current left knee disability is 
the result of secondary impairment due to her service-
connected status post bunionectomy with degenerative changes 
of the right foot.  

In fact, service connection may be granted when the evidence 
shows that a particular disability is proximately due to or 
aggravated by a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a); see Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The service medical records show that the veteran received 
extensive treatment for a right foot disability, including 
surgery in April 1991.  However, those records are negative 
for any complaints or findings referable to a left knee 
disorder or related complications caused by the service-
connected disability.  

The VA outpatient treatment records show that the veteran was 
found to have left knee degenerative arthritis in May 1998.  
In addition, the veteran has continued to receive extensive 
treatment for right foot disability, including degenerative 
arthritis.  These problems have reportedly caused her to limp 
on her right side, and in November 1993 and December 1997, 
she underwent additional surgery, including bunionectomy of 
the right foot.  

In a January 2005 , a podiatrist, who had performed the most 
recent surgery, opined that the veteran's right foot 
disability, including pes planus deformity and heel spur 
syndrome, could affect the biomechanics of the leg and 
thereby cause left knee pain.  The podiatrist opined that, 
theoretically, the left knee disability could be due to the 
right foot surgery because of an altered gait, 
postoperatively.  

Following examinations in November 2003, November 2004 and 
March 2005, the VA examiner concluded that the veteran's 
degenerative joint disease of the left knee was unrelated to 
the service-connected right foot disability.  

In November 2004, the VA examiner noted that many 
bunionectomies had been performed by many other doctors and 
that knee pain had not been a post-operative complication.  

In March 2005 examination, the VA examiner stated that he 
could see no orthopedically accepted relationship between the 
veteran's left knee complaints and her service-connected 
right foot condition.  He added that he had examined the 
veteran over the years and had not further opinion to offer.  

The Board forwarded the veteran's claims file to a VA 
orthopedic expert for additional review and comment regarding 
the likely etiology of the veteran's left knee disability.  
38 C.F.R. § 20.901 (2006).  

Following a review of the extensive record, the VA medical 
expert set forth a very detailed report.  In so doing, she 
responded by noting that the matter was outside the 
podiatrist's area of expertise.  She noted that there was no 
peer-reviewed evidence in orthopedic or other medical 
literature, which supported the theory that an altered gait 
related to foot surgery or other types of temporary gait 
abnormality induced medically-related delayed osteoarthritis 
of the contralateral knee and opined that it strained 
credulity to suggest otherwise.  She concluded that the left 
knee condition was not likely caused or aggravated by the 
service-connected right foot disability.  

In reviewing the evidence, the Board places greater weight on 
the opinions of the VA medical expert and examiner who 
conducted the VA examinations over recent years.  Their 
findings and conclusions generally support each other, and 
their conclusions followed a complete review of the veteran's 
claims file.  

Although the podiatrist had worked for VA and treated the 
veteran during that time, there is no showing that the 
statement was based on an independent  review of the record 
or specific facts shown in this case.  

Moreover, unlike the VA medical reviewer, the podiatrist did 
not cite any support for his theory, either in the medical 
literature or from other health care sources.  As such, the 
statement, as the expression of a theory, lacks specificity 
and is of limited probative value.  The statement on its face 
cannot serve to establish a nexus between the currently 
demonstrated left knee arthritis and the service-connected 
right foot disability.  

Other reports come from the veteran herself.  See, e.g., the 
transcript of her November 2004 hearing at the RO.  As a lay 
person, however, she is only qualified to report on matters 
which are capable of lay observation.  

The veteran is not qualified to render opinions which require 
medical expertise, such as those referable to a diagnosis or 
medical causation.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, any 
statement of the veteran as to medical causation, without 
more, cannot be considered competent evidence for purpose of 
establishing service connection.  

As the preponderance of the evidence is against the veteran's 
claim, secondary service connection for the left knee 
disorder is not warranted.  




ORDER

Service connection for left knee disorder is denied.  



REMAND

In a rating decision of May 2001, the RO denied service 
connection for right hip disorder and an increased rating in 
excess of 10 percent for the service-connected low back 
strain.  

In July 2001, the veteran filed a Notice of Disagreement 
(NOD) with those decisions.  Although that action initiated 
the appellate process, the veteran was not provided with an 
SOC.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2007).  

By a rating decision in March 2002, the RO recharacterized 
the service-connected disability as low back strain with 
degenerative disc disease and increased the rating to 40 
percent.  

As that action did not constitute a full grant of benefits, 
the issue of an increased rating for the service-connected 
low back disability remained on appeal.  Cf. AB v. Brown, 6 
Vet. App. 35, 38 (1993) ("on a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded").  

Since the veteran had submitted a timely NOD regarding the 
issues of service connection for right hip disability and an 
increased rating for the service-connected low back 
disability, the Board is required to remand those issues to 
the RO for issuance of an SOC.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  

Accordingly, these matters are REMANDED to the RO for the 
following action: 

The RO should issue an SOC concerning the 
veteran's claims of service connection 
for a right hip disorder and for an 
increased rating for the service-
connected low back disability.  

If, and only if, the veteran perfects 
either appeal by filing a timely 
Substantive Appeal, then the RO should 
undertake all appropriate action based on 
the veteran's response.  This should 
include any additional development and 
readjudicaton required with respect to 
either matter on appeal.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 
202 (2006).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
need take no action unless she is notified to do so.  It must 
be emphasized, however, that she has the right to submit any 
additional evidence and/or argument on the matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B (West 2002), 7112 (West Supp. 2006).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  

To the extent that the information contained in the attached 
VA Form conflicts with the summary below, please disregard 
the information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent 
me?  An attorney or agent may charge a fee to 
represent you after a notice of disagreement has 
been filed with respect to your case, provided that 
the notice of disagreement was filed on or after 
June 20, 2007.  See Veterans Benefits, Health Care, 
and Information Technology Act of 2006, Pub. L. No. 
109-461, 120 Stat. 3403 (2006).  

If the notice of disagreement was filed before June 
20, 2007, an attorney or accredited agent may 
charge fees for services, but only after the Board 
first issues a final decision in the case, and only 
if the agent or attorney is hired within one year 
of the Board's decision.  

The notice of disagreement limitation does not 
apply to fees charged, allowed, or paid for 
services provided with respect to proceedings 
before a court.  VA cannot pay the fees of your 
attorney or agent, with the exception of payment of 
fees out of past-due benefits awarded to you on the 
basis of your claim when provided for in a fee 
agreement.  


VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of 
the new law.  More information concerning the 
regulation changes and related matters can be 
obtained at http://www1.va.gov/OGC (click on 
"Accreditation and Recognition of Service 
Organizations").  


Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee 
for services involving a VA home loan or small 
business loan.  For more information, read section 
5904, title 38, United States Code.  




Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  


Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643


(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)  




 Department of Veterans Affairs


